Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second loop positioned at complementary angles relative to the holster portion (for clarity, the angles shown in e.g. FIG. 1 appear to the best of Examiner’s understanding to be “supplementary angles” rather than “complementary angles”, i.e. they add to 180 degrees rather than 90 degrees, although the drawings are not presumed to be to scale, and the orientations shown are not straight on views and so does not clearly show the particular angling) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it does not support the vertical being defined by the user’s leg, or that the belt loop and a second loop created by the leg strap or cord are positioned at complementary angles relative to the holster portion (for clarity, the specification indicates that the angles of the loops 22 and 22a are complementary, rather than 22 and the leg strap/cord).
Claim Objections
Claim 1 is objected to because of the following informalities: in line 9, “again a leg” should be “against a leg”.  Appropriate correction is required.
Claims 1, 7, and 15 are objected to because of the following informalities: “complimentary” should be “complementary”; “vertical is the determined” should be “vertical is determined”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claims 1, 7, and 15   
The specification generally indicates that the loops 22 and 22A are positioned at complementary angles relative to holster portion 30, but does not clearly indicate how this is done, what angles of each are appropriate, what portions of the loops or holster the angles are taken relative to, or similar details which are necessary to demonstrate possession of this subject matter, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	It recites the limitation that the magnet is separated from the spackle knife holster by the holster rear side wall, but the holster rear side wall is part of the spackle knife holster, and so cannot separate anything from the spackle knife holster.
	In part c, it is unclear if the strap is structurally or only functionally recited, noting that the second loop opening “sized to receive a strap” appears might be only functional, but there is later significant additional strap structure recited which is largely meaningless if the strap is only functionally recited, but might arguably merely further define the functionality of the structure. For the purposes of Examination on the merits, Examiner takes the broadest reasonable interpretation of the claim language to structurally recite the strap, as that seems to be the intent based upon the language of the claim.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 1, 7, and 15
	It is unclear what the phrase “wherein vertical is determined from the leg of the user”, noting that a user’s leg can be bent and take on various angles, and also is made up of many parts that might be considered to determine the angle (e.g. is the vertical to be the angle of the front of the user’s lower leg, the rear of the upper leg, the centroid) and that different users will have different leg shapes and so the particular scope of the claim will vary depending on the user and so is indefinite), and so it is unclear what the scope of this language is.
	It is unclear what the scope of the limitation that the belt loop and second loop are positioned at complimentary angles relative to the holster portion as positioned on the thigh of the user, noting that it is unclear what portion of the loop and/or holster portion are to be used to determine this angle, whether the same portion should be used for both angles (e.g. the angle should be taken for the top edge of the holster relative to the belt loop and also the top edge of the holster relative to the second loop, or if it could/should be the top edge of the holster relative to the belt loop and the bottom edge of the holster relative to the second loop).	
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-6, 8-14, and 16-20    
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 3-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2003/0230615 to Jones (Jones) in view of U.S. Patent Publication #2008/0093406 to Logan (Logan), U.S. Patent #6,189,154 to Ducharme (Ducharme), U.S. Patent #4,828,154 to Clifton (Clifton), U.S. Patent #3,008,617 to Villwock (Villwock), and U.S. Patent #6,796,344 to Chen (Chen), either alone or also in view of U.S. Patent #6,945,503 to Cohen (Cohen) and/or either U.S. Patent #7,389,899 to Johnson (Johnson) or U.S. Patent #4,577,787 to Hersey (Hersey).
With Respect to Claim 1  
Jones discloses an apparatus for retaining a multiplicity of spackle knives, the apparatus comprising: a. a spackle knife holster including a holster portion (20, 30, 40, 50) having at least two pockets, with each pocket having a pocket exterior wall and a pocket interior wall, with the pocket interior walls and pocket exterior walls each defining a respective interior chamber for retaining a multiplicity of spackle knives (70, 80, 90, although noting the spackle knives are only functionally recited); b. the spackle knife holster including a first loop (60) having a first opening sized to receive a waist belt, wherein the first loop is configured to retain the spackle knife holster, wherein the spackle knife holster is positioned to hang down from the waist belt again a leg of the user (it is Examiner’s position that it is capable of this use); and e. the spackle knife holster retained at an angle between a waist and the leg of the user to enable the user to rapidly access spackle knives retained within the spackle knife holster extending downward from the waist adjacent the leg, wherein the angle is between 15 degrees and 25 degrees from the vertical, wherein the vertical is determined from the leg of the user (it is Examiner’s position that it is capable of this use, noting e.g. that this angle and many others will occur relative to the user’s leg at various points during normal walking movement, that the loop allows for rotation about the belt to reach such an angle to the vertical and/or the flexibility of the material allows for rotation or movement); but does not disclose a pouch cover portion, c. the spackle knife holster including a second loop oppositely positioned from the first loop, with a second loop opening sized to receive a strap passing through the second loop opening, the strap having a first end with a first closing member and a second end with a mating second closing member to enable the strap to be closed, wherein the strap is configured to create a loop around the leg of the user, and wherein the first loop and the second loop are positioned at complimentary angles relative to the holster portion as positioned on the thigh of the user; d. the holster portion having a holster rear side wall having a rear surface containing a multiplicity of spaced apart magnets, each respective magnet configured for retaining a metal spackle knife blade placed in each interior chamber of the holster portion, the rear side wall configured to separate the magnet from the pocket interior wall.
	However, Logan discloses forming a similar waist mounted tool holder with a pouch cover portion (noting 16) and a holster portion (insert 22) having a pocket with a pocket exterior wall and a pocket interior wall, with the pocket interior walls and pocket exterior walls each defining a respective interior chamber for retaining tools such as knives (FIGS. 4-6), and that the removable holster portion/insert protects against dirty parts of the tool coming into contact with the surrounding material of the cover portion ([0029]).
	Ducharme discloses forming a holder with a pouch portion comprising a pouch cover (25) and a holster portion (30) having at least two pockets (32a-g), with each pocket having a pocket exterior wall and a pocket interior wall, with the pocket interior walls and pocket exterior walls each defining a respective interior chamber for retaining items/tools (FIG. 5).
However, Clifton discloses forming a tool organizer/holster including a second loop (28, FIG. 3) oppositely positioned from the first loop, with a second loop opening sized to receive a strap (32) passing through the second loop opening, the strap having a first end with a first closing member and a second end with a mating second closing member (standard quick release buckle 33 shown uses mating male and female closing members respectively on each end) to enable the strap to be closed (FIG. 1); g. the holster including the second loop through which the second strap passes and wraps around the leg (FIGS. 7-8 demonstrate this use), and that this provides a leg encircling band which holds the bottom end of the holster snugly against the leg of the wearer to prevent swinging or flapping of the holster during wearer movement, helping to ensure the tool will not fall out of the holster and make it easier to withdraw the tool from a tight fitting holster.  
	  Villwock discloses forming a knife holster (FIGS. 6-7) including a holster rear side wall having a rear surface (75) containing a multiplicity of spaced apart magnets (86), each respective magnet configured for retaining a metal spackle knife blade placed in each interior chamber of the holster portion. 
	Chen discloses attaching magnets (30) to a wall of a holster/holder (24) for securing an object (38) to the interior of the holster/holder, the holster/holder including a pocket with a pocket exterior wall and a pocket interior wall (noting the portion of 54 on each side of the pocket is considered a pocket wall), and having a holster rear side wall (52 in combination with the bag material sewn to 52 and also to 54) configured to separate the magnet from the pocket interior wall (FIG. 3, noting that 52 is between 30 and 54). 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Logan, to form the spackle knife holster with pockets around inserts, in order to allow for removal of the pocket interior for cleaning as taught by Logan, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04). It would further have been obvious in view of the disclosure of Ducharme to form a single insert including multiple pockets, instead of separate inserts for each pocket, as a mere selection of an art appropriate method of forming the multipocket structure and insert, as doing so is obvious to try (i.e. either there are multiple pouch areas each with an insert holding one or a few items, or a pouch area including an insert designed to hold more than one item, and either of these is obvious for the art known benefits of such a structure), in order to allow for removal of multiple or all inserts simultaneously to allow for faster removal for cleaning and to allow for faster reinsertion, and/or as doing so constitutes at most merely making integral (i.e. it merely combines the three pockets into a single larger pocket and the three inserts a single larger insert) which does not patentably distinguish over the prior art (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Villwock to use a magnet to secure a knife in a holster, to add magnets as taught by Chen to the insert, in order to better secure the held objects/knives in position in the insert to avoid unwanted movement and/or inadvertent removal, while allowing for easy withdrawal of the knife/knives as taught by Villwock. For clarity, it is considered obvious to either use leather instead of the particular materials specified by Chen or to replace some or all of the leather of Jones with the Chen materials for the ordinary benefits of such materials, based on Chen’s disclosure to use alternate materials ([051]), and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
It would also have been obvious to one of ordinary skill before the filing date of this application, given the disclosure of Clifton, to add a second loop (28) as claimed in order to allow for attachment of a second strap (32) as claimed, in order to provide a leg encircling band which holds the bottom end of the holster snugly against the leg of the wearer to prevent swinging or flapping of the holster during wearer movement, helping to ensure the tool will not fall out of the holster and make it easier to withdraw the tool from a tight fitting holster as taught by Clifton. 
As to the first loop and the second loop being positioned at complimentary angles relative to the holster portion as positioned on the thigh of the user, it is Examiner’s position that the structure is capable of this use, noting that the loops and flexibility of the holster and bands allows the belt and bands to rotate relative to the holster to take on the claimed position.
Alternately, as to the first loop receiving the waist belt and secured on a waist and configured so that the spackle knife holster hangs down from the waist against a leg, to the degree that the size of the structure is not specified and it might be argued that it could be too small to operate as claimed, it would have been obvious to form the structure large enough to hang down against a user’s leg, based upon the disclosure of Clifton of doing so for similar holders, as a mere selection of an art appropriate size for it, in order to hold knives of that size, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
Alternately, as to the spackle knife holster retained at an angle between the waist and the leg to enable the user to rapidly access spackle knives retained within the spackle knife holster and the first loop and the second loop being positioned at complimentary angles relative to the holster portion as positioned on the thigh of the user, Cohen discloses forming a similar belt mounted knife holder at an angle near the claimed range to facilitate drawing the knife from the holder, and also with respect to another embodiment mounting along a user’s leg at any desired angle and shows an angle that is near the claimed range (it appears to be approximately 10 degrees) which renders obvious modifying the holder of the combination relative to the belt/the user’s leg for to change the angle of the holder to facilitate drawing the knife from the holder (e.g. attaching the loops at an angle to the holster to secure the holster at any desired angle, possibly using removable attachment for the loops such as hook and loop fastener to achieve adjustability as taught by Cohen). Doing so constitutes at most a mere change in size/proportion (i.e. it merely changes the size of the angle between the belt and/or leg strap and the loops/holster) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
Additionally, or alternately, as to the particular angle of the holster relative to the leg, the angle of the holster relative to the leg is a results effective variable with the results being ease or difficulty of retrieving an object from the holster at different leg positions (i.e. different angles will be more suited to when the leg is upright versus angled while walking, angled while sitting or kneeling, etc).  It would have been obvious to one having ordinary skill in the art before the filing date of this application to select any suitable angle such as those in the claimed range and which are complementary, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Alternately, Johnson discloses mounting a holster to a belt at an angle preferably between 20 and 25 degrees (i.e. including angles within the claimed range) in order to allow for a smooth ergonomic draw of an object from the holster; Hersey discloses mounting a holster to a belt at an angle preferably between 10 and 20 degrees (i.e. including angles within the claimed range) to allow for a forward tilt or cross body draw. It would have been obvious to one of ordinary skill before the filing date of this application, given the disclosure of Johnson or Hersey, to form the holder of the combination so that it is at an angle as taught by Johnson/Hersey in the claimed range, for the benefits disclosed by either reference for this angle.   
It is noted that Cohen also discloses using magnets to secure objects in place on a holder and the magnet being separated from the item by one or more layers of material, which provides further evidence of the obviousness of such construction. 
With Respect to Claim 3  
The apparatus for retaining a multiplicity of spatulas and putty knives of Claim 1, further comprising: f. the spackle knife holster including a cord hole (28 is a cord hole to the extent broadly claimed, noting that it is capable of receiving a cord) oppositely positioned from the first loop, with the cord hole sized to receive a tie cord passing through the cord hole, the tie cord having a first end and a second end and mated by tying the two ends together (inasmuch as it is capable of this use); g. the spackle knife holster including the cord hole through which the tie cord passes and wraps around the leg (the holster includes the cord hole 28).  
	Alternately, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that it is known in the art to use cords with ends that tie together to secure similar leg straps together, and so it would have been obvious to use a cord as the leg attachment instead of the strap and buckle (32), in order to provide a lighter strap (i.e. cords are typically smaller and lighter than straps, to lower the manufacturing cost (cords use less material and tieing does not require any additional structures such as the buckle), and/or as a mere substitution of one art known fastener for another.
With Respect to Claim 4  
The apparatus for retaining a multiplicity of spackle knives of Claim 1, wherein the pouch cover comprises an opening for the holster portion to slide therein (per Logan or Ducharme), but does not disclose that said first loop includes at least one set of fasteners, said fasteners allowing the first loop to unfasten to form a strap to slip under said waist belt and then refasten into said first loop.  
However, Clifton discloses forming a similar belt mounted holster structure with a first loop (noting loop at upper end 27) including at least one set of fasteners (29, FIG. 2), said fasteners allowing the first loop to unfasten to form a strap to slip under said waist belt (FIG. 2, capable of this use, and this appears to be the intended use noting disclosed lack of need to remove the waist belt which indicates the loop is passed around/under the belt) and then refasten into said first loop (FIG. 3).  
With Respect to Claim 5  
The apparatus for retaining a multiplicity of spackle knives of Claim 4, wherein the pouch cover retains the holster portion via a retention mechanism ([0030] discloses a tension by the fabric pocket on the insert to ensure that the hinged wall 27 remains in sealing contact with the body, which tension is a retention mechanism).  
With Respect to Claim 6  
The apparatus for retaining a multiplicity of spackle knives of Claim 5, but does not disclose wherein the retention mechanism comprises at least one of - a friction fit; a hook and loop fastener; a retention magnet; a snap; or a roughened surface 
However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that it is known in the art to secure similar holster portions/insert structures in place using friction fits, hook and loop fasteners, magnets, snaps, or a roughened surface, and so it would have been obvious to add one or more of these structures in order to better secure the insert in position.
Alternately, Ducharme discloses using hook and loop fasteners or snaps instead of its zipper, rendering obvious the use of a zipper closure to secure the insert in position in the pocket.  
With Respect to Claim 7  
A spackle knife holster, comprising: a spackle knife holster (10 per Jones as modified) including at least one internal pocket with at least two layers, including an external layer forming (outer layer of Jones as modified) an exterior surface of the spackle knife holster, and an internal layer (noting 54 per Chen which forms the innermost portion of the internal pocket) forming an interior, innermost wall of the at least one internal pocket, wherein each internal pocket is configured to receive a multiplicity of spackle knives (capable of this use with appropriate sized spackle knives, see also e.g. Jones 16 top pocket showing a small spackle knife less than 1/3 the size of the pocket); at least one magnet (per Villwock and Chen) interposed between the external layer and the internal layer (per Chen; alternately Cohen also renders obvious embedding the magnet between the innermost/internal layer and the external layer), and configured to retain a metal blade of the multiplicity of spackle knives when inserted into the at least one internal pocket via magnetism; an opening (tunnel loop formed by 28 per Clifton) on a lower side of the spackle knife holster sized to receive a leg strap or cord (32 per Clifton) and configured so the leg strap or cord can be secured around the leg to secure a lower end of the spackle knife holster to said leg (per Clifton); and the spackle knife holster including a belt loop (60) sized to receive a waist belt and positioned where the spackle knife holster hangs down from the waist at an angle against and adjacent to a leg, wherein the spackle knife holster is retained at an angle by the leg strap or cord, wherein the angle is between 15° and 25° from vertical, wherein vertical is the determined from the leg of the user, wherein the belt loop and a second loop created by the leg strap or cord, are positioned at complimentary angles relative to the spackle knife holster as positioned on the thigh of the user (see the rejection of claim 1 for details as to how it is capable of this use, and/or per Cohen).
With Respect to Claim 9  
The spackle knife holster of Claim 7, wherein the external layer comprises a pouch cover (pocket 15/16 per Logan) and the internal layer comprises a holster portion (insert 22 including multiple pockets per Ducharme), the pouch cover sized and configured to receive the holster portion, with the holster portion including the at least one internal pocket.  
With Respect to Claim 10  
The spackle knife holster of Claim 9, wherein the pouch cover receives the holster portion slid into the pouch cover through an opening and retained therein via a retention mechanism ([0030] discloses a tension by the fabric pocket on the insert to ensure that the hinged wall 27 remains in sealing contact with the body, which tension is a retention mechanism).  
Alternately, Ducharme discloses a similar holder and using a retention mechanism (zipper) to retain the holster in the pouch cover.
With Respect to Claim 11  
The spackle knife holster of Claim 9, but does not disclose wherein the retention mechanism comprises at least one of - a friction fit; a hook and loop fastener; a retention magnet; a snap; or a roughened surface.  
However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that it is known in the art to secure similar holster portions/insert structures in place using friction fits, hook and loop fasteners, magnets, snaps, or a roughened surface, and so it would have been obvious to add one or more of these structures in order to better secure the insert in position.
Alternately, Ducharme discloses using hook and loop fasteners or snaps instead of its zipper, rendering obvious the use of a zipper closure to secure the insert in position in the pocket.
With Respect to Claim 12  
The spackle knife holster of Claim 9, wherein the holster portion and the at least one internal pocket further comprises two internal pockets, with each pocket having a pocket exterior wall, a pocket interior, innermost wall, with the pocket interior, innermost walls and pocket exterior walls together each define a respective interior chamber for retaining a multiplicity of spackle knives therein (it is Examiner’s position that the pockets are capable of holding a multiplicity of appropriately sized spackle knives).  
	Alternately, it would have been obvious to one of ordinary skill in the art to form the inserts with pockets large enough to hold more than one spackle knife in order to increase the storage capacity of the holder and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
With Respect to Claim 13  
The spackle knife holster of Claim 7, wherein the angle is between 20° and 25° from vertical (it is capable of mounting at this angle, e.g. if mounted to an angled belt, or if a user is on an inclined surface, leaning backward, or the like; alternately Johnson or Hersey discloses mounting at angles within the claimed range and thus renders obvious such an angle).  
With Respect to Claim 14  
The spackle knife holster of Claim 7, wherein the at least one internal pocket comprises a plastic or polymer (Logan discloses plastic for the insert).  
With Respect to Claim 15  
The combination discloses a system for stowing and carrying a multiplicity of spackle knives, comprising: 
an exterior pouch cover (equivalent to 15/16 per Logan) with an interior compartment accessed by an opening therein configured to receive an internal holster portion (22 per Logan as modified), and including a first retention device (e.g. tension of the pocket or alternately see the rejection of claims 10-11 using official notice or Ducharme) to retain the inserted holster portion therein; the exterior pouch cover further comprises an opening (lower loop opening formed by 28 per Clifton) on a lower side sized to receive a leg retainer (32 per Clifton) so the leg retainer can be secured around a leg when in use (per Clifton); the internal holster portion comprising at least one internal pocket and configured to receive a multiplicity of spackle knives (per Ducharme) and to interact with the first retention device to retain the holster portion inside the pouch cover, and the internal holster portion further comprising a second retention device (magnet per Villwock) to retain said multiplicity of spackle knives inserted therein; and 
a belt loop (60) positioned on an upper side of the exterior pouch cover sized to receive a waist belt and positioned such that the exterior pouch cover hangs down at an angle, retained by the leg retainer, from the waist belt when in use, wherein the angle is between 15 degrees and 25 degrees from the vertical, wherein vertical is determined from the leg of the user, wherein vertical is the determined from the leg of the user, and the belt loop and a second loop created by the leg retainer, are positioned at complimentary angles relative to the holster portion as positioned on the thigh of the user (see the rejection of similar limitations in claim 1 for details).  
With Respect to Claim 16  
The system for stowing and carrying a multiplicity of spackle knives of Claim 15, wherein the exterior pouch cover further comprises an opening (noting 28 per Clifton) on a lower side sized to receive a leg retainer (noting 32 per Clifton although only functionally recited) and configured so the leg retainer can be secured around a leg when in use (FIGS. 7-8).  
With Respect to Claim 17  
The system for stowing and carrying a multiplicity of spackle knives of Claim 15, wherein the internal holster portion comprises two internal pockets (per Ducharme) with a plastic or polymer internal surface (Logan discloses plastic) with each internal pocket including a magnet retention device (per Villwock) configured to interact with a metal blade of each said multiplicity of spackle knives inserted therein in contact with said internal surface.  
With Respect to Claim 18  
The system for stowing and carrying a multiplicity of spackle knives of Claim 15, wherein the first retention device comprises at least one of - a friction fit; a hook and loop fastener; a retention magnet; a snap; or a roughened surface (see the rejection of claim 11 above for details).  
With Respect to Claim 19  
The system for stowing and carrying a multiplicity of spackle knives of Claim 15, wherein the angle is between about 20° and 25° from vertical (see the rejection of claim 15 above for details).  
With Respect to Claim 20  
The system for stowing and carrying a multiplicity of spackle knives of Claim 15, wherein the belt loop comprises a fabric strap (Jones discloses using cloth which is a fabric and shows a strap or alternately Clifton renders obvious a fabric strap) secured into a loop by at least one pair of fasteners (noting 29 per Clifton).
Claims 7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2003/0230615 to Jones (Jones) in view of U.S. Patent Publication #2008/0093406 to Logan (Logan), U.S. Patent #6,189,154 to Ducharme (Ducharme), U.S. Patent #4,828,154 to Clifton (Clifton), and U.S. Patent #3,008,617 to Villwock (Villwock), either alone or also in view of U.S. Patent #6,945,503 to Cohen (Cohen) and/or either Johnson or Hersey.
With Respect to Claims 7, 9-15, and 17-20
	These claims are rejected on similar grounds to those used in the rejection above, but without using the Chen reference, as its teachings are not necessary to arrive at the limitations of the claims.  
Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
In response to Applicant’s arguments regarding the amendments overcoming the claim objections and 112, 2nd paragraph rejections, some of the language at issue remains. Additionally, the amendments introduced other indefinite terminology or issues, see the rejection of the claims above for details.
In response to Applicant’s argument that “the second loop, as amended provides functionality and not mere structure”, it is unclear what this should be taken to mean, noting that functional limitations are broader than structural limitations, and it is unclear whether this is meant to indicate that the leg strap is merely/only functionally recited, if it is meant to indicate that it is structurally recited and further provides the claimed functionality, or if some other meaning is intended. For clarity, it is noted that the second loop (i.e. the loop having an opening for the strap/cord/leg retainer) is clearly structurally recited, but it is not clear whether the claim structurally requires a strap/cord/leg retainer in the opening, or if it merely requires an opening capable of having such a strap/cord/leg retainer in it.  
In response to Applicant’s arguments that the combination does not disclose or render obvious the claimed angle(s), Examiner first notes the 112 issues with respect to using the user’s leg to define the vertical and the lack of detail as to what this means and lack of support in the specification for this language.
In response to applicant's argument that Jones does not disclose or example the device positioned by the user at an angle, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner maintains that the structure of Jones in view of Clifton (and the other references) is capable of positioning the holster at an angle in numerous different ways, for example if it is attached to a belt that is worn at an appropriate angle relative to the user’s leg, if the user’s lower leg is at an appropriate angle or is shaped to hang the holster at the appropriate angle (e.g. if the angle between the user’s inner and outer thigh is 20 degrees, the holster will hang at the claimed angle at least to the degree that appears to be claimed based upon Examiner’s best understanding of the indefinite claim language), see the rejection of the claims above for further details. Examiner maintains that it is possible to adjust the waist belt loop and/or the leg strap loop such that they are angled as claimed, noting that the structures are flexible and capable of bending to appropriate angles meeting the claim language. Examiner further maintains that Jones or Jones in view of Cohen discloses a structure having first and second loops capable of taking on complementary angles relative to the holster as claimed.
In response to Applicant’s argument that Cohen does not disclose an angle in the claimed range, Examiner notes that Cohen discloses with respect to other embodiments adjustable mounting to allow mounting at “any desired angle”, which renders obvious making the angle adjustable to within the claimed range, and/or indicates that the disclosed range is merely a preference rather than the only possible desirable range and/or renders obvious using other angles to enhance user comfort for a particular user or as mere routine optimization for a particular purpose. Examiner also notes that the range selected by Applicant is near the preferred range disclosed by Cohen, and maintains that Cohen’s disclosure is not so limiting as to teach away from the use of other angles, and that there is no inventive step in mere slight modifications to be slightly outside of a particular preferred range taught by a prior art reference. A person of ordinary skill in the art is not an automaton, and is capable of selecting their own preferred angle for a particular holder or purpose. Additionally or alternately, the disclosure of Johnson or Hersey disclosing holder/holster angles in the claimed range clearly renders obvious using the claimed range.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734